EXHIBIT 10.5




REGISTRATION RIGHTS AGREEMENT
by and among
HC2 HOLDINGS INC.
and the INVESTORS party hereto
Dated August 2, 2016











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
1.
 
Definitions
 
 
3
 
 
 
 
2.
 
Registration Rights
 
 
5
 
 
 
2.1
 
Demand and Shelf Registration
 
 
7
 
 
 
2.2
 
Company Registration
 
 
7
 
 
 
2.3
 
Underwriting Requirements
 
 
9
 
 
 
2.4
 
Obligations of the Company
 
 
12
 
 
 
2.5
 
Furnish Information
 
 
12
 
 
 
2.6
 
Expenses of Registration
 
 
12
 
 
 
2.7
 
Delay of Registration
 
 
12
 
 
 
2.8
 
Indemnification
 
 
12
 
 
 
2.9
 
Reports Under Exchange Act
 
 
14
 
 
 
2.10
 
Limitations on Subsequent Registration Rights
 
 
14
 
 
 
2.11
 
Market Stand-off Agreement
 
 
14
 
 
 
2.12
 
Termination of Registration Rights
 
 
15
 
 
 
 
3.
 
Miscellaneous
 
 
14
 
 
 
3.1
 
Successors and Assigns
 
 
14
 
 
 
3.2
 
Governing Law
 
 
14
 
 
 
3.3
 
Jurisdiction
 
 
14
 
 
 
3.4
 
Waiver of Jury Trial
 
 
15
 
 
 
3.5
 
Counterparts
 
 
15
 
 
 
3.6
 
Titles and Subtitles
 
 
15
 
 
 
3.7
 
Notices
 
 
15
 
 
 
3.8
 
Amendments and Waivers
 
 
16
 
 
 
3.9
 
Severability
 
 
16
 
 
 
3.10
 
Aggregation of Stock
 
 
16
 
 
 
3.11
 
Entire Agreement
 
 
16
 

 
 
 
 
 
 
Schedule A
 
-C3
Investors
Exhibit A
 
-C1
Form of Joinder

 







--------------------------------------------------------------------------------








REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of the 2nd day
of August, 2016, by and among HC2 Holdings Inc., a Delaware corporation (the
“Company”), and each of the investors listed on Schedule A hereto (each of which
is referred to in this Agreement as an “Investor”).
RECITALS
WHEREAS, the Company entered into that certain Voluntary Conversion Agreement
dated as of August 2, 2016 (the “Voluntary Conversion Agreement”) with the
investors party thereto, pursuant to which the Company will issue on the date
hereof and may in the future issue additional shares of Common Stock (as defined
below) to the Investors.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
1. Definitions. For purposes of this Agreement:
1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person.
1.2 “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act.
1.3 “Board of Directors” means the board of directors of the Company (or any
duly authorized committee thereof).
1.4 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.
1.5 “Cut Back Shares” has the meaning set forth in Subsection 2.1(f).
 
1.6 “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus, free writing prospectus prepared by a Holder or the
Company, as applicable, or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of this Agreement, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act, or any state
securities law.
1.7 “Demand Notice” has the meaning set forth in Subsection 2.1.
1.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
1.9 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.
1.10 “FINRA” means the Financial Industry Regulatory Authority.
1.11 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.







--------------------------------------------------------------------------------





1.12 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
1.13 “Holdback Period” has the meaning set forth in Section 2.11.
1.14 “Holdback Extension” has the meaning set forth in Section 2.11.
1.15 “Holders” means any Investor and any other holder of Registrable Securities
who is a party to this Agreement.
1.16 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.
1.17 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.
1.18 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
1.19 “Prospectus” means the prospectus related to any Registration Statement
(whether preliminary or final or any prospectus supplement, including, without
limitation, a prospectus or prospectus supplement that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415, 424, 430A, 430B or 430C under the Securities
Act, as amended or supplemented by any amendment or prospectus supplement),
including post-effective amendments, and all materials incorporated by reference
in such prospectus.
1.20 “Registration Rights Agreement” has the meaning set forth in the Recitals.
1.21 “Registrable Securities” means any newly issued shares of Common Stock
issued by the Company pursuant to the Voluntary Conversion Agreement (and for
the avoidance of doubt, not including shares of Common Stock received upon the
conversion of any shares of Preferred Stock (as defined in the Voluntary
Conversion Agreement)); provided, that Registrable Securities held by any Holder
will cease to be Registrable Securities, when they have been (A) sold to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction (including pursuant to Rule 144 of the Securities Act),
or (B) sold in a transaction in which the transferor’s rights under this
Agreement are not validly assigned in accordance with this Agreement.
1.22 “Registration Statement” means any registration statement filed pursuant to
the Securities Act.
1.23 “SEC” means the Securities and Exchange Commission.
1.24 “SEC Restrictions” has the meaning set forth in Subsection 2.1(f).
1.25 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
1.26 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.


1.27 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
1.28 “Selling Holder Counsel” has the meaning set forth in Subsection 2.6.
1.29 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.6.
1.30 “Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act.
1.31 “Shelf Registration Statement” has the meaning set forth in
Subsection 2.1(b) hereof.
1.32 “Suspension Period” has the meaning set forth in Subsection 2.1(d).







--------------------------------------------------------------------------------





1.33 “Underwriter” means the underwriter, placement agent or other similar
intermediary participating in an Underwriting.


1.34 “Underwriting” of securities means a public offering of securities
registered under the Securities Act in which an underwriter, placement agent or
other similar intermediary participates in the distribution of such securities.
1.35 “Underwritten Takedown” means an underwritten offering takedown to be
conducted by one or more Holders in accordance with Section 2.3(b).
2. Registration Rights. The Company covenants and agrees as follows:
2.1 Demand and Shelf Registration.
(a) Form S-1 Demand. If at any time after the date hereof, the Company receives
a request from a Holder of Registrable Securities that the Company file a Form
S-1 registration statement with respect to any outstanding Registrable
Securities of such Holders having an anticipated aggregate offering price, net
of Selling Expenses, of at least $5 million, then the Company shall (x) within
two (2) days after the date such request is given, give notice thereof (the
“Demand Notice”) to all Holders other than the Initiating Holders (if there are
Holders of Registrable Securities other than the Initiating Holders); and (y) as
soon as practicable, and in any event within thirty (30) days after the date
such request is given by the Initiating Holders, file a Form S-1 registration
statement under the Securities Act covering all Registrable Securities that the
Initiating Holders requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within five (5)
days of the date the Demand Notice is given, and in each case, subject to the
limitations of Subsections 2.1(c) and 2.3. No Holder shall deliver an initiating
request under this Section 2.1(a) at any time when a Shelf Registration
Statement covering such Holder’s Registrable Securities is effective and
available for use in connection with a resale of such Registrable Securities.
The Company shall not be required to file a Form S-1 registration statement
under this Section 2.1(a) if it is then eligible to use Form S-3 for secondary
offerings of Registrable and it advises the Initiating Holders that it is
preparing a Shelf Registration Statement in accordance with the first sentence
of Section 2.1(b)(i).
(b) Shelf Registration.
(i) Within thirty (30) days after the date on which a Holder of Registrable
Securities shall so request (provided, that the Company is, at the time of
receipt of such request, eligible to use a Form S-3 registration statement for
secondary offerings of Registrable Securities) and for so long as there are
Registrable Securities outstanding, the Company shall use its reasonable best
efforts to ensure that the Company shall at all times have and maintain an
effective Registration Statement for a Shelf Registration covering the resale of
all of the Registrable Securities requested to be included by any Holder, on a
delayed or continuous basis (the “Shelf Registration Statement”). The Company
shall give written notice of the filing of any Shelf Registration Statement at
least fifteen (15) days prior to filing such Shelf Registration Statement to all
Holders of Registrable Securities and shall, upon receipt of a request from any
Holder, include in such Shelf Registration Statement all Registrable Securities
of each requesting Holder. The Company shall use its reasonable best efforts to
maintain the effectiveness of such Shelf Registration Statement in accordance
with the terms hereof. The “Plan of Distribution” section of such Shelf
Registration Statement shall permit all lawful means of disposition of
Registrable Securities, including firm-commitment underwritten public offerings,
block trades, agented transactions, sales directly into the market, purchases or
sales by brokers, Hedging Transactions, distributions to stockholders, partners
or members of such Holders and sales not involving a public offering.
(ii) From and after the date that the Shelf Registration Statement is initially
effective, as promptly as is practicable after receipt of a request from a
Holder, and in any event within (x) ten (10) days after the date such request is
received by the Company or (y) if a request is so received during a Suspension
Period, five (5) days after the expiration of such Suspension Period, the
Company shall take all necessary action to cause the requesting Holder to be
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus in connection with sales of such Registrable Securities to the







--------------------------------------------------------------------------------





purchasers thereof in accordance with applicable law, which action may include:
(A) if required by applicable law, filing with the Commission a post-effective
amendment to the Shelf Registration Statement; (B) preparing and, if required by
applicable law, filing a supplement or supplements to the related Prospectus or
a supplement or amendment to any document incorporated therein by reference;
(C) filing any other required document; or (D) with respect to a post-effective
amendment to the Shelf Registration Statement that is not automatically
effective, using its reasonable best efforts to cause such post-effective
amendment to be declared or to otherwise become effective under the Securities
Act as promptly as is practicable; provided that: (A) the Company may delay such
filing until the date that is twenty (20) days after any prior such filing;
(B) if the Shelf Registration Statement is not an Automatic Shelf Registration
Statement and the Company has already made such a filing during the calendar
quarter in which such filing would otherwise be required to be made, the Company
may delay such filing until the tenth (10th) day of the following calendar
quarter; and (C) if such request is delivered during a Suspension Period, the
Company shall so inform the Holder delivering such request and shall take the
actions set forth above upon expiration of the Suspension Period in accordance
with Subsection 2.1(d).
(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Subsection 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors, after consultation with counsel,
it would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would (i) be expected to have a material adverse
effect on any proposal or plan of the Company to effect a merger, acquisition,
disposition, financing, reorganization, recapitalization or similar transaction;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than forty
five (45) days after the request of the Initiating Holder is given; provided,
however, that the Company may not invoke this right more than once in any twelve
(12) month period; and provided further that the Company shall not register any
securities for its own account or that of any other stockholder during such
forty five (45) day period other than an Excluded Registration.
 


(d) Suspension Periods. Upon written notice to the Holders of Registrable
Securities, (x) the Company shall be entitled to suspend, for a period of time,
the use of any Registration Statement or Prospectus if the Board of Directors
determines in its good faith judgment, after consultation with counsel, that the
Registration Statement or any Prospectus may contain an untrue statement of a
material fact or omits any fact necessary to make the statements in the
Registration Statement or Prospectus not misleading and (y) the Company shall
not be required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated therein by reference if the Board of
Directors determines in its good faith judgment, after consultation with
counsel, that such amendment or supplement would reasonably be expected to have
a material adverse effect on any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction, in each case that is material to the Company (in case of
each clause (x) and (y), a “Suspension Period”); provided that (A) the duration
of all Suspension Periods may not exceed one hundred and twenty (120) days in
the aggregate in any 12-month period and (B) the Company shall use its
commercially reasonable efforts to amend or supplement the Registration
Statement and/or Prospectus to correct such untrue statement or omission as soon
as reasonably practicable, but in no event shall any single suspension period
exceed forty five (45) days.
(e) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(a) during the period ending
ninety (90) days after the effective date of, another registration by the
Company, including a Company-initiated registration, in each case, in which
Holders were entitled to include Registrable Securities in accordance with
Section 2.2. A registration shall not be counted as “effected” for purposes of
this Subsection 2.1(e) until such time as the applicable registration statement
has been declared effective by the SEC; provided, however, if the Initiating
Holders withdraw their request for such registration and elect to pay the







--------------------------------------------------------------------------------





registration expenses therefor, such withdrawn registration statement shall not
be counted as “effected” for purposes of this Subsection 2.1(e).
(f) Secondary Offering. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement are not eligible to be made as a secondary offering, the Company shall
use commercially reasonable best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a bona fide secondary offering. In
the event that the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure that the Registration Statement is deemed a secondary
offering (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed pursuant to this Section 2.1(f) shall be allocated among the
Holders on a pro rata basis in accordance with the number of shares that such
Holders have requested to be included in such Registration Statement, unless the
SEC Restrictions otherwise require or provide or the participating Holders
otherwise agree. From and after the date that the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions,
all of the provisions of this Section 2.1 shall again be applicable to such Cut
Back Shares.
 


2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder written notice of such Registration. In the case of a takedown offering
under a Shelf Registration, the Company shall give each Holder notice of such
registration not less than five (5) days prior to the expected date of
commencement of marketing efforts for such takedown. Upon the request of each
Holder given within two (2) days after such notice is given by the Company, the
Company shall, subject to the provisions of Subsection 2.3, cause to be included
all of the Registrable Securities that each such Holder has requested to be
included in such registration. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Subsection 2.2 before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration. The expenses (other than
Selling Expenses) of such withdrawn registration shall be borne by the Company
in accordance with Subsection 2.6.
2.3 Underwriting Requirements.
(a) If, pursuant to Subsection 2.1(a), the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
Underwriting, they shall so advise the Company as a part of their request made
pursuant to Subsection 2.1, and the Company shall include such information in
the Demand Notice. The managing Underwriter(s) will be selected by the
Initiating Holders, subject only to the reasonable approval of the Company. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such Underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such Underwriting shall
(together with the Company as provided in Subsection 2.4(n)) enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwriting. Notwithstanding any other provision of this Subsection 2.3,
if the managing Underwriter(s) advise the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders (if there are Holders of Registrable
Securities other than the Initiating Holders) shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that shall be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities proposed by each Holder to be included in the
registration or in such other proportion as shall mutually be agreed to in
writing by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities to be sold by persons who are
not Holders are first entirely excluded from the underwriting.







--------------------------------------------------------------------------------





(b) Shelf Underwritten Takedown.
(i) At any time after the Company has an effective shelf registration one or
more Holders of outstanding Registrable Securities may request that the Company
effect an underwritten takedown under the Shelf Registration Statement of at
least $5 million in Registrable Securities, based on the closing market price on
the trading day immediately prior to the initial request of such requesting
Holders. Within five (5) days of receipt of such request, the Company shall
notify all other Holders (if applicable) whose Registrable Securities are
included in such Shelf Registration Statement of such request and shall (except
as provided in clause (iii) below) include in such Underwritten Takedown all
Registrable Securities requested to be included therein by Holders who respond
within five (5) days of the Company’s notification described above.
(ii) For any Underwritten Takedown from a Shelf Registration Statement, the
managing underwriter or underwriters shall be selected by the Holders
participating in such offering holding a majority of the Registrable Securities
to be disposed of pursuant to such offering and shall be reasonably acceptable
to the Company.
(iii) If the managing underwriter or underwriters for the Underwritten Takedown
advise the Company that in their reasonable opinion the number of securities
requested to be included in such underwritten offering takedown exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Initiating Holders, the Company shall include in such
Underwritten Takedown the number which can be so sold in the following order of
priority: (A) first, the securities requested to be included by the Holders (pro
rata among the Holders of such securities on the basis of the number of
securities requested to be included therein by each such holder), (B) second,
the securities requested to be included in such Underwritten Takedown by holders
exercising piggyback registration rights (pro rata among the holders of such
securities on the basis of the number of securities requested to be included
therein by each such holder), (C) third, the securities the Company proposes to
sell, and (D) fourth, other securities requested to be included in such
Underwritten Takedown (pro rata among the holders of such securities on the
basis of the number of securities requested to be included therein by each such
holder).
(iv) The Company shall not be required to effect an Underwritten Takedown more
than once in any six (6) month period.
(c) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Subsection 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold that the underwriters
in their reasonable discretion determine is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Registrable Securities, which the
underwriters and the Company in their sole discretion determine will not
jeopardize the success of the offering. If the underwriters determine that less
than all of the Registrable Securities requested to be registered can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated among the selling Holders in proportion (as
nearly as practicable to) to the number of Registrable Securities proposed by
each Holder to be included in the registration or in such other proportions as
shall mutually be agreed to in writing by all such selling Holders.
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering. For purposes of the provision in this Subsection 2.3(c) and
Sections 2.3(a) and 2.3(b)(iii) concerning apportionment, for any selling Holder
that is a partnership, limited liability company, or corporation, the partners,
members, retired partners, retired members, stockholders, and Affiliates of such
Holder, or the estates and Immediate Family Members of any such partners,
retired partners, members, and retired members and any trusts for the benefit of
any of the foregoing Persons, shall be deemed to be a single “selling Holder,”
and any pro rata reduction with respect to such “selling Holder” shall be based
upon the aggregate number of Registrable Securities owned by all Persons
included in such “selling Holder,” as defined in this sentence.







--------------------------------------------------------------------------------





(d) For purposes of Subsection 2.1 and 2.3(b), a registration shall not be
counted as “effected” if, as a result of an exercise of the underwriter’s
cutback provisions in Subsection 2.3(a), fewer than seventy-five percent
(75%) of the total number of Registrable Securities that Holders have requested
to be included in such registration statement are actually included.
2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended in accordance with Section 2.1(b)
until all such Registrable Securities are sold;
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
 
(d) provide counsel to the Holders a reasonable opportunity to review and
comment upon any Registration Statement and any Prospectus supplements;
(e) if requested by any participating Holder, promptly include in a Prospectus
supplement or amendment such information as the Holder may reasonably request,
including in order to permit the intended method of distribution of such
securities, and make all required filings of such Prospectus supplement or such
amendment as soon as reasonably practicable after the Company has received such
request;
(f) use its commercially reasonable efforts to register and qualify, or obtain
an exemption from registration or qualification for the securities covered by
such registration statement under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably requested by the selling Holders; provided
that the Company shall not be required to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act;
(g) in the case of certificated Registrable Securities, cooperate with the
participating Holders of Registrable Securities and the managing underwriters to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities sold pursuant to a Shelf
Registration Statement;
(h) in the case of an underwritten offering, use its commercially reasonable
efforts to obtain a “comfort” letter or letters, dated as of such date or dates
as the managing underwriters reasonably requests, from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by “comfort” letters as any managing underwriter reasonably
requests;
(i) in the case of a underwritten offering, furnish, at the request of any
managing underwriter for such offering an opinion with respect to legal matters
and a negative assurance letter with respect to disclosure matters, dated as of
each closing date of such offering of counsel representing the Company for the
purposes of such registration,







--------------------------------------------------------------------------------





addressed to the underwriters, covering such matters with respect to the
registration in respect of which such opinion and letter are being delivered as
the underwriters, may reasonably request and are customarily included in such
opinions and negative assurance letters;
(j) in the case of an underwritten offering, furnish, at the request of any
managing underwriter for such offering an opinion with respect to legal matters
and a negative assurance letter with respect to disclosure matters, dated as of
each closing date of such offering of counsel representing the Company for the
purposes of such registration, addressed to the underwriters, covering such
matters with respect to the registration in respect of which such opinion and
letter are being delivered as the underwriters, may reasonably request and are
customarily included in such opinions and negative assurance letters;
(k) in the case of an underwritten offering, use its commercially reasonable
efforts to cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter,” if applicable)
that is (A) required or requested by FINRA in order to obtain written
confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) relating to the resale of Registrable
Securities pursuant to the Shelf Registration Statement, including, without
limitation, information provided to FINRA through its COBRADesk system or
(B) required to be retained in accordance with the rules and regulations of
FINRA;
(l) if requested by the managing underwriters, if any, or by any Holder of
Registrable Securities being sold in an underwritten offering, promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the managing underwriters, if any, or
such Holders indicate relates to them or that they reasonably request be
included therein and make appropriate members of management available to meeting
with potential investors in the offering;
(m) cause the Registrable Securities covered by such Registration Statement to
be registered with or approved by such other governmental agencies or
authorities, as may be reasonably necessary by virtue of the business and
operations of the Company to enable the seller or sellers of Registrable
Securities to consummate the disposition of such Registrable Securities;
(n) in the event of any underwritten offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
(o) in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction, use its commercially reasonable efforts
promptly to (i) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of such order and (ii) obtain, at the
earliest practicable date, the withdrawal of any order suspending or preventing
the use of any related Prospectus or suspending qualification of any Registrable
Securities included in such Registration Statement for sale in any jurisdiction;
(p) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on each
securities exchange and trading system (if any) on which similar securities
issued by the Company are then listed;
(q) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(r) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent







--------------------------------------------------------------------------------





accountants to supply all oral or written information reasonably requested by
any such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;
(s) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
(t) notify each selling Holder at any time when a Prospectus relating to the
applicable Registration Statement is required to be delivered under the
Securities Act: (i) as promptly as practicable upon discovery that, or upon the
happening of any event as a result of which, such Registration Statement, or the
Prospectus relating to such Registration Statement, or any document incorporated
or deemed to be incorporated therein by reference contains an untrue statement
of a material fact or omits any fact necessary to make the statements in the
Registration Statement, the Prospectus relating thereto not misleading or
otherwise requires the making of any changes in such Registration Statement,
Prospectus, or document, and, at the request of any such Holder and subject to
the Company’s ability to declare Suspension Periods pursuant to Section 2.1(d),
the Company shall promptly prepare a supplement or amendment to such Prospectus,
furnish a reasonable number of copies of such supplement or amendment to each
such seller of such Registrable Securities, and file such supplement or
amendment with the SEC so that, as thereafter delivered to the purchasers of
such Registrable Securities, such Prospectus as so amended or supplemented shall
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (ii) as promptly as
practicable after the Company becomes aware of any request by the SEC or any
Federal or state governmental authority for amendments or supplements to a
Registration Statement or related Prospectus covering Registrable Securities or
for additional information relating thereto, (iii) as promptly as practicable
after the Company becomes aware of the issuance or threatened issuance by the
SEC of any stop order suspending or threatening to suspend the effectiveness of
a Registration Statement covering the Registrable Securities or (iv) as promptly
as practicable after the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and
(u) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.
 
2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.
2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for each of
the selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Subsection 2.1 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration);
provided further that if, at the time of such withdrawal, the Holders shall have
learned of a material adverse change in the condition, business, or prospects of
the Company from that known to the Holders at the time of their request and have
withdrawn the request with reasonable promptness after learning of such
information then the Holders shall not be required to pay any of such expenses.
All Selling Expenses relating to Registrable Securities registered







--------------------------------------------------------------------------------





pursuant to this Section 2 shall be borne and paid by the Holders pro rata on
the basis of the number of Registrable Securities registered on their behalf.
2.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.
2.8 Indemnification. If any Registrable Securities are included in a
Registration Statement under this Section 2:
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.8(a) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.
 
(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the Registration Statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8(b) and 2.8(d) exceed the proceeds from the related offering received by such
Holder (net of any Selling Expenses paid by such Holder).
(c) Promptly after receipt by an indemnified party under this Subsection 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Subsection 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action.
(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.8 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent







--------------------------------------------------------------------------------





jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Subsection 2.8 provides for indemnification
in such case, or (ii) contribution under the Securities Act may be required on
the part of any party hereto for which indemnification is provided under this
Subsection 2.8, then, and in each such case, such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of each of the indemnifying party and the indemnified
party in connection with the statements, omissions, or other actions that
resulted in such loss, claim, damage, liability, or expense, as well as to
reflect any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Subsection 2.8(d), when combined with the amounts
paid or payable by such Holder pursuant to Subsection 2.8(b), exceed the
proceeds from the related offering received by such Holder (net of any Selling
Expenses paid by such Holder), except in the case of willful misconduct or fraud
by such Holder.
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control between the parties to such agreement.
(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Subsection 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company is subject to such reporting
requirements); and
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration or pursuant
to Form S-3 (at any time after the Company so qualifies to use such form).
2.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that would provide to such holder the right to include securities in any
registration on other than a subordinate basis after all Holders have had the
opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include.







--------------------------------------------------------------------------------





2.11 Market Stand-off Agreement. Each Holder and the Company hereby agree that
it will not, without the prior written consent of the managing underwriter, in
connection with an underwritten offering pursuant to Section 2.2 by the Company
for its own behalf of shares of its Common Stock or any other equity securities
under the Securities Act on a registration statement on Form S-1 or Form S-3,
during the period commencing on the date of the final prospectus relating to and
ending on the date specified by the Company and the managing underwriter (such
period not to exceed ninety (90) days (the “Holdback Period”)), effect any sale
or distribution of equity securities of the Company, as applicable, or any
securities convertible into or exchangeable or exercisable for such securities.
If (x) the Company issues an earnings release or other material news or a
material event relating to the Company and its subsidiaries occurs during the
last 17 days of the Holdback Period or (y) prior to the expiration of the
Holdback Period, the Company announces that it will release earnings results
during the 16-day period beginning upon the expiration of the Holdback Period,
then to the extent necessary for a managing or co-managing underwriter of an
underwritten offering required hereunder to comply with FINRA Rule 2711(f)(4) or
any successor regulation, the Holdback Period shall be extended until 18 days
after the earnings release or the occurrence of the material news or event, as
the case may be (such period the “Holdback Extension”). The Company may impose
stop-transfer instructions with respect to its securities that are subject to
the forgoing restriction until the end of such period, including any period of
Holdback Extension. The foregoing provisions of this Subsection 2.11 shall
(i) not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement, (ii) shall be applicable to the Holders only if all
officers and directors are subject to substantially the same restrictions and
the Company uses commercially reasonable efforts to obtain a similar agreement
from all stockholders individually owning more than five percent (5%) of the
Company’s outstanding Common Stock (after giving effect to conversion into
Common Stock of all outstanding Preferred Stock (as defined in the Voluntary
Conversion Agreement)) and (iii) shall be applicable to the Holders only if the
Company has complied with its obligations under Section 2 and has included at
least 75% of the Registered Securities requested by such Holders in such
underwritten offering. The underwriters in connection with such underwritten
offering are intended third-party beneficiaries of this Subsection 2.11 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such underwritten offering that are consistent with this Subsection 2.11 or that
are necessary to give further effect thereto.
 
2.12 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsections 2.1 or 2.2 shall terminate upon when all shares of such Holder’s
that were Registrable Securities cease to be Registrable Securities, provided
that the indemnification provisions of Subsection 2.8 shall survive such
termination.
 
3. Miscellaneous.
3.1 Successors and Assigns. This Agreement shall inure, as hereinafter provided,
to the benefit of and be binding upon the successors and permitted assigns of
each of the parties, including each person who is a transferee of a Holder of
any Registrable Securities, who executes a Joinder in the form attached as Annex
A hereto, provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms of applicable law and any applicable agreement. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to and
benefit from all of the terms of this Agreement, and by taking and holding such
Registrable Securities, such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such person shall be entitled to receive the benefits hereof.
3.2 Governing Law. This Agreement shall be governed by the internal law of the
State of New York.
3.3 Jurisdiction. Any action or proceeding against any party hereto relating in
any way to this Agreement or the transactions contemplated hereby may be brought
and enforced in any United States federal court or New York State Court located
in the Borough of Manhattan in The City of New York, and each party, on behalf
of itself and its respective successors and assigns, irrevocably consents to the
jurisdiction of each such court in respect of any such action or proceeding.
Each party, on behalf of itself and its respective successors and assigns,
irrevocably consents to the service of process in any such action or proceeding
by the mailing of copies thereof by registered or certified







--------------------------------------------------------------------------------





mail, postage prepaid, return receipt requested, to such person or entity at the
address for such person or entity set forth in Section 3.7 hereof of this
Agreement or such other address such person or entity shall notify the other in
writing. The foregoing shall not limit the right of any person or entity to
serve process in any other manner permitted by law or to bring any action or
proceeding, or to obtain execution of any judgment, in any other jurisdiction.
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Agreement or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York. Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Agreement or the transactions contemplated hereby in the courts of the
State of New York, of the United States or of any other country or jurisdiction,
and hereby waives any right he might otherwise have to raise or claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.
 
3.4 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
3.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature or other transmission method and any counterpart so delivered shall be
deemed to have been duly and validly delivered and be valid and effective for
all purposes.
3.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
3.7 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:
(a) If to the Company:
Suite 150
460 Herndon Parkway
Herndon, VA 20170
Telecopy: (212) 339-5831
Attention: Paul L. Robinson, Chief Legal Officer and Corporate Secretary
 
With a copy to (which shall not constitute notice
hereunder):







--------------------------------------------------------------------------------





Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Telecopy: (212) 906-4864
Attention: Senet S. Bischoff
(b) If to any Holder, at its address as it appears on Exhibit A, or at the
Holder’s address as it appears in the records of the Company if updated after
the execution of this Agreement.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) days after being
deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied or electronically transmitted. Any party may by
notice given in accordance with this Section 3.7 designate another address or
Person for receipt of notices hereunder. If the due date for any notice is a day
that is not a business day for commercial banks in the City of New York, then
such notice shall be considered timely delivered if it is delivered by the end
of the following such business day.
3.8 Amendments and Waivers. This Agreement may be amended with the consent of
the Company and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company shall
have obtained a written consent to such amendment, action or omission to act of
the Holders of a majority of the Registrable Securities then outstanding. No
waiver of any terms or conditions of this Agreement shall operate as a waiver of
any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof. No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision. The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.
3.9 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
3.10 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.
3.11 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.
[Remainder of Page Intentionally Left Blank]
 









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 




HC2 HOLDINGS INC.


By: /s/ Paul L. Robinson
Name: Paul L. Robinson
Title: Chief Legal Officer and Corporate Secretary


 




[HC2 Registration Rights Agreement (Corrib - August 2016)]



--------------------------------------------------------------------------------








CORRIB MASTER FUND LTD




By: /s/ Kevin Cavanaugh
Name: Kevin Cavanaugh
Title: Chief Investment Officer




Address:
527 Marquette Avenue South
Suite 1000
Minneapolis, MN 55402


 
 
 





[HC2 Registration Rights Agreement (Corrib - August 2016)]



--------------------------------------------------------------------------------






 
SCHEDULE A
Investors
Corrib Master Fund LTD


527 Marquette Avenue South
Suite 1000
Minneapolis, MN 55402









--------------------------------------------------------------------------------








EXHIBIT A
FORM OF JOINDER
THIS JOINDER is made on this      day of             ,         
BETWEEN
(1)                      (the “New Party”);
AND
(2) THE INVESTORS
(collectively, the “Current Parties” and individually, a “Current Party”);
AND
(3) HC2 HOLDINGS INC., (the “Company”).
WHEREAS a Registration Rights Agreement was entered into on August , 2016 by and
among, inter alia, certain of the Current Parties and the Company (the
“Registration Rights Agreement”), a copy of which the New Party hereby confirms
that it has been supplied with and acknowledges the terms therein.
NOW IT IS AGREED as follows:
1. In this Joinder, unless the context otherwise requires, words and expressions
respectively defined or construed in the Registration Rights Agreement shall
have the same meanings when used or referred to herein.
2. The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants and agrees with the Current Parties and the Company to
be bound by the terms of the Registration Rights Agreement as an “Investor” and
to duly and punctually perform and discharge all liabilities and obligations
whatsoever from time to time to be performed or discharged by it under or by
virtue of the Registration Rights Agreement in all respects as if named as a
party therein.
3. The Company covenants and agrees that the New Party shall be entitled to all
the benefits of the terms and conditions of the Registration Rights Agreement to
the intent and effect that the New Party shall be deemed, with effect from the
date on which the New Party executes this Joinder, to be a party to the
Registration Rights Agreement as an “Investor.”
4. This Joinder shall hereafter be read and construed in conjunction and as one
document with the Registration Rights Agreement and references in the
Registration Rights Agreement to “the Agreement” or “this Agreement,” and
references in all other instruments and documents executed thereunder or
pursuant thereto to the Registration Rights Agreement, shall for all purposes
refer to the Registration Rights Agreement incorporating and as supplemented by
this Joinder.


5. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.
6. Any action or proceeding against any party hereto relating in any way to this
Joinder or the transactions contemplated hereby may be brought and enforced in
any United States federal court or New York State Court





--------------------------------------------------------------------------------





located in the Borough of Manhattan in The City of New York, and each party, on
behalf of itself and its respective successors and assigns, irrevocably consents
to the jurisdiction of each such court in respect of any such action or
proceeding. Each party, on behalf of itself and its respective successors and
assigns, irrevocably consents to the service of process in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, return receipt requested, to such person or entity at the
address for such person or entity set forth in Section 3.7 of the Registration
Rights Agreement or such other address such person or entity shall notify the
other in writing. The foregoing shall not limit the right of any person or
entity to serve process in any other manner permitted by law or to bring any
action or proceeding, or to obtain execution of any judgment, in any other
jurisdiction.
7. Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Joinder or the transactions contemplated hereby in any court located in the
Borough of Manhattan in The City of New York. Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of New York is not a convenient forum for any
such action or proceeding.
8. Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Joinder or the transactions contemplated hereby in the courts of the State
of New York, of the United States or of any other country or jurisdiction, and
hereby waives any right he might otherwise have to raise or claim or cause to be
pleaded any such immunity at or in respect of any such action or proceeding.
9. The address of the undersigned for purposes of all notices under the
Registration Rights Agreement is:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
[NEW PARTY]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 






